Citation Nr: 1223213	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher (compensable) initial rating for service-connected erectile dysfunction.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1959 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the November 2006 decision, the Houston RO granted service connection and assigned an initial 0 percent (noncompensable) rating for erectile dysfunction.  In December 2006, the Veteran entered a notice of disagreement with the initial rating assigned in the November 2006 rating decision for erectile dysfunction.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for erectile dysfunction, the Board has characterized this issue as entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In May 2012, the Veteran testified at a Board hearing conducted before the undersigned at the local VA office (Travel Board hearing).  A transcript of the hearing is associated with the Veteran's claims file.

The Veteran has not alleged unemployability due to the service-connected erectile dysfunction, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



FINDING OF FACT

For the entire initial rating period, the Veteran has had a deformity of the penis and loss of erectile power. 



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent, but not higher, for erectile dysfunction have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Concerning the appeal for a higher initial rating for erectile dysfunction, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for erectile dysfunction, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA has obtained service records, VA and private treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an initial rating of erectile dysfunction.  VA provided the Veteran with examinations in November 2006 and March 2011.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the respective claim.

Initial Rating for Erectile Dysfunction

The Veteran's service-connected erectile dysfunction has been rated at 0 percent (noncompensable) under the provisions of DC 7522 for penis deformity, with loss of erectile power.  As there is no zero percent rating provided by DC 7522, the RO applied the provisions of 38 C.F.R. § 4.31 (2011), which provides that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  

The Veteran has appealed for a higher initial disability evaluation for the erectile dysfunction.  Erectile dysfunction is evaluated under DC 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 20 percent rating.  38 C.F.R. § 4.115b.  

In an October 2004 private treatment record, the Veteran reported a history of erectile dysfunction.  In the October 2006 VA genitourinary examination, the Veteran reported some erectile dysfunction.  The VA examiner reported that erectile dysfunction was present, but that the genital examination findings were within normal limits.  In a May 2008 statement, the Veteran wrote that he had difficulty urinating.  The Veteran also wrote that when he experienced an erection, his penis was bent to the side.  

In the May 2011 VA genitourinary examination, the Veteran reported erectile dysfunction for over fifteen years and that he could no longer obtain or maintain an erection.  The Veteran also reported that he had a penile deformity caused by treatment of urinary strictures.  The VA examiner reported urinary symptoms and a history of urinary tract stones.  The VA examiner also reported a partial closure of the inferior portion of the urethral meatus, which is the opening of the urethra on the body surface through which urine is discharged.  Dorland's Illustrated Medical Dictionary 1133 (31st ed. 2007).  The VA examiner reported that there was no penile deformity; however, the VA examiner did report significant urinary symptoms related to urethral strictures.  

In the May 2012 Board personal hearing, the Veteran testified that his penis would bend to the left at an angle of 45 degrees and he could only achieve a partial erection.  The Veteran testified that, because of the penile deformity, intercourse was impossible.  The Board finds that the Veteran is competent and credible to state that he has a penile deformity of the nature described.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

After review of the clinical and lay evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether a 20 percent rating is warranted for the Veteran's erectile dysfunction for the entire initial rating period.  In so finding, the Board notes that the May 2011 VA examiner reported that there was no penile deformity; however, in the May 2012 Board person hearing, the Veteran testified that his penis had a left hook deformity, he could only achieve a partial erection, and that intercourse was impossible.  Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, an evaluation of 20 percent for erectile dysfunction is warranted under DC 7522.  38 C.F.R. § 4.115b.

The Board notes that the 20 percent rating is the maximum that may be assigned under this diagnostic code.  Furthermore, DC 7522 is the only diagnostic code applicable to the rating of erectile dysfunction symptomotology.  Therefore, the Board finds that the Veteran's symptomatology does not more nearly approximate that required for a higher rating under any other diagnostic code.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected erectile dysfunction.  The criteria specifically provide for ratings based on the presence of penile deformity and loss of erectile power.  

Because the schedular rating criteria is adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 20 percent, but no greater than 20 percent, for erectile dysfunction is granted. 




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


